                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

SANDRA DEMORUELLE,        )                CIVIL NO. 19-00269 JAO-RT
                          )
         Plaintiffs,      )                ORDER DENYING WITHOUT
                          )                PREJUDICE DEFENDANTS’ FRCP
     vs.                  )                12(b)(5) MOTION TO DISMISS
                          )
DAVID BERNHARDT; WILLIAM )
A. KUCHARSKI; GREGORY     )
GOODALE; ALLAN G. SIMEON, )
                          )
         Defendants.      )
                          )

              ORDER DENYING WITHOUT PREJUDICE
           DEFENDANTS’ FRCP 12(b)(5) MOTION TO DISMISS

      Before the Court is Defendants William Kurcharski, Gregory Goodale, and

Allan Simeon’s (collectively “Defendants”) FRCP 12(b)(5) Motion to Dismiss,

filed June 19, 2019. For the reasons articulated below, the Court DENIES the

Motion WITHOUT PREJUDICE and ORDERS Plaintiff Sandra Demoruelle

(“Plaintiff”) to timely effectuate proper service upon Defendants.

                                  DISCUSSION

      Defendants seek to dismiss this action pursuant to Federal Rule of Civil

Procedure (“FRCP”) 12(b)(5) due to Plaintiff’s failure to effectuate proper service

of the Complaint and summons. FRCP 12(b)(5) authorizes a defendant to

challenge “insufficient service of process.” Fed. R. Civ. P. 12(b)(5). When a
defendant challenges service, the plaintiff bears the burden of establishing the

validity of service under FRCP 4. Brockmeyer v. May, 383 F.3d 798, 801 (9th Cir.

2004). “Rule 4 is a flexible rule that should be liberally construed so long as a

party receives sufficient notice of the complaint.” United Food & Commercial

Workers Int’l Union, AFL-CIO v. Alpha Beta Co., 736 F.2d 1371, 1382 (9th Cir.

1984). However, absent substantial compliance with FRCP 4, “neither actual

notice nor simply naming the defendant in the complaint will provide personal

jurisdiction.” Benny v. Pipes, 799 F.2d 489, 492 (9th Cir. 1986).

      “A general appearance or responsive pleading by a defendant that fails to

dispute personal jurisdiction will waive any defect in service or personal

jurisdiction.” Id.; Jackson v. Hayakawa, 682 F.2d 1344, 1347 (9th Cir. 1982)

(internal citation omitted) (“Defendants can waive the defect of lack of personal

jurisdiction by appearing generally without first challenging the defect in a

preliminary motion, or in a responsive pleading.”).1

      Here, the returns of summonses indicate that Plaintiff served Defendants by

certified mail. FRCP 4(j) requires service upon a state or local government by:

“(A) delivering a copy of the summons and of the complaint to its chief executive

officer; or (B) serving a copy of each in the manner prescribed by that state’s law


1
  Defense counsel filed a general notice of appearance that did not challenge the
defective service. ECF No. 19. However, the Court declines to address waiver at
this time.
                                          2
for serving a summons or like process on such a defendant.” Fed. R. Civ. P.

4(j)(2). Hawaii Rule of Civil Procedure (“HRCP”) 4(d) governs service upon

county officers and agencies. To comply, Plaintiff must serve the county and

deliver “a copy of the summons and of the complaint to [the named] officer or

agency.” Haw. R. Civ. P. 4(d)(7). To serve the county, Plaintiff must deliver “a

copy of the summons and of the complaint to the corporation counsel or county

attorney or any of his or her deputies.” Haw. R. Civ. P. 4(d)(6). “Delivery”

requires personal service, not service by mail. Wagner v. World Botanical

Gardens, Inc., 126 Hawai‘i 190, 198, 268 P.3d 443, 451 (Haw. Ct. App. 2011)

(“HRCP Rule 4(c) specifies who is authorized to serve process and does not

include service by mail. In turn, HRCP Rule 4(d)(3) requires the method of

service on a corporation to be ‘by delivering a copy’ of the summons and

complaint to an individual listed therein.”).

      Although it appears that Plaintiff failed to effectuate service in compliance

with FRCP and HRCP 4, the window to serve has yet to expire. FRCP 4(m)

requires a plaintiff to serve a defendant within 90 days after the complaint is filed.

Fed. R. Civ. P. 4(m). Because Plaintiff commenced this action on May 29, 2019,

the deadline to serve does not expire until August 27, 2019. Therefore, it would be

inappropriate to dismiss this action without allowing Plaintiff to rectify the above-

referenced deficiencies in service.


                                           3
      Plaintiff is ORDERED to comply with the federal and Hawaii rules

concerning proper service upon Defendants and must do so by August 27, 2019.

Failure to do so may result in the dismissal of this action. Fed. R. Civ. P. 4(m) (“If

a defendant is not served within 90 days after the complaint is filed, the court--on

motion or on its own after notice to the plaintiff--must dismiss the action without

prejudice against that defendant or order that service be made within a specified

time.”).

      Due to the uncertainty about when Plaintiff will be able to properly serve

Defendants, the Court VACATES the July 19, 2019 hearing on Plaintiff’s Motion

for Preliminary Injunction. Once Plaintiff meets her burden of establishing the

validity of service under FRCP 4, the Court will reset the motion for hearing.

                                  CONCLUSION

      In accordance with the foregoing, the Court DENIES WITHOUT

PREJUDICE Defendants’ FRCP 12(b)(5) Motion to Dismiss, filed June 19, 2019.

The July 19, 2019 hearing on Plaintiff’s Motion for Preliminary Injunction is

HEREBY VACATED.




                                          4
      IT IS SO ORDERED.

      DATED:      Honolulu, Hawai‘i, June 20, 2019.




CIVIL NO. 19-00269 JAO-RT; DEMORUELLE V. BERNHARDT, et al.; ORDER DENYING
WITHOUT PREJUDICE DEFENDANTS’ FRCP 12(b)(5) MOTION TO DISMISS




                                        5
